DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Goswami et al. (US 20170150365 AI) and Kim et al. (US 20150103778) are the closest prior art to the claimed invention.
Regarding claim 1, Goswami teaches an electronic apparatus, comprising: processing circuitry, configured to: 5determine, based on mutual interferences between low priority level secondary systems and high priority level secondary systems, a first set of the high priority level secondary systems; 10cluster, based on information related to the first set, the high priority level secondary systems in the first set.
Kim teaches wherein the mutual interferences between the high priority level secondary systems in the first set and at least one low priority level secondary system are higher than a predetermined level.
Goswami and Kim, alone or in combination, do not teach perform the clustering to minimize a number of clusters into which the high priority level secondary systems in the first set are clustered; take the high priority level secondary systems outside of the first set as a second set, 15wherein the mutual interferences between the high priority level secondary systems in the second set and each of the low priority level secondary systems are lower than the predetermined level; and cluster, based on 

Regarding claim 19, Goswami teaches a method performed using processing circuitry of an electronic apparatus, comprising: determining, based on mutual interferences between low priority level secondary systems and high priority level secondary systems, a first set of the high priority level secondary systems; clustering, based on information related to the first set, the high priority level secondary systems in the first set.
Kim teaches wherein the mutual interferences between the high priority level secondary systems in the first set and at least one low priority level secondary system are higher than a predetermined level.
 Goswami and Kim, alone or in combination, do not teach performing the clustering to minimize a number of clusters into which the high priority level secondary systems in the first set are clustered; taking the high priority level secondary systems outside of the first set as a second set, wherein the mutual interferences between the high priority level secondary systems in the second set and each of the low priority level secondary systems are lower than the predetermined level; and clustering, based on information related to the first set and the second set, the high priority level secondary systems of a particular application in combination with all the recited limitations of claim 19.

Regarding claim 20, Goswami teaches a non-transitory, computer-readable medium storing instruction that, when executed by processing circuitry of an electronic apparatus, control the processing circuitry to implement a method comprising: determining, based on mutual interferences between low priority level secondary systems and high priority level secondary systems, a first set of the 
Kim teaches wherein the mutual interferences between the high priority level secondary systems in the first set and at least one low priority level secondary system are higher than a predetermined level.
Goswami and Kim, alone or in combination, do not teach performing the clustering to minimize a number of clusters into which the high priority level secondary systems in the first set are clustered; taking the high priority level secondary systems outside of the first set as a second set, wherein the mutual interferences between the high priority level secondary systems in the second set and each of the low priority level secondary systems are lower than the predetermined level; and clustering, based on information related to the first set and the second set, the high priority level secondary systems of a particular application in combination with all the recited limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stanforth et al. (US 20120157144 A1) discloses method and system for controlling access to a spectrum resource by radio devices that are grouped into a first class and a second class, the first class having higher priority to the spectrum resource than the second class. The control techniques include setting a weight for each radio device in each class of radio devices.
	Yiu et al. (US 9326152 B1) discloses a cellular wireless communications network has clusters, each cluster having a plurality of cells and a cluster-level controller that dynamically divides the cluster 
	Shnaiwer el. (US 20160338030 A1) discloses  spectrum-efficient secondary users grouping method for two-tier cognitive radio groups femtocell base stations (FBSs) and macrocell secondary users (MSUs) into non-interfering groups based on their GPS location information, and then serves the FBSs/MSUs within each group using the same channel.
Ellinikos et al. (US 20170188363 A1) discloses a radio access provider, e.g., of a wireless telecommunications network, can receive, in a first frequency sub-band, control information of a first network. The provider can transmit, in a second sub-band, control information of a second network. The provider can transmit media information of the first network via first and second first-network channels in a third sub-band and transmit media information of the second network via a second-network channel arranged in frequency between the first and second first-network channels.
Sharma et al. (US 20150296404 A1) discloses method and system for providing data communication for machine type communication (MTC) devices based wireless communication. The method comprises selecting at least one cluster head for a plurality of clusters, receiving by the cluster head a data traffic transfer request from the one or more MTC devices determining availability of a network resources for transferring the data traffic, establishing a dedicated connection with a base station for transferring the data traffic from the MTC devices to the base station through the connection established between the cluster head and the base station.
Liu et al. (US 20170041801 A1) discloses a spectrum management method, device and system, and a computer storage medium. The method may comprise: a configuration node clusters a 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/  Examiner, Art Unit 2641                                                                                                                                                                                         
							/JINSONG HU/                                                                                                     Supervisory Patent Examiner, Art Unit 2643